o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-128576-12 uil --------------------------------------- ------------------------- ----------------------------- dear ---------------------------- i am responding to your letter to senator harry reid about tax refunds for theft losses by fraud victims under sec_165 of the internal_revenue_code code senator reid wrote to us on your behalf and asked us to respond directly to you taxpayers who lose money in criminally fraudulent investment arrangements such as ponzi schemes may be entitled to investment theft_loss deductions sec_165 of the code i am enclosing the following additional information on this type of loss revrul_2009_9 explains the income_tax law that applies to investors who lose money in criminally fraudulent investment arrangements revproc_2009_20 provides optional safe_harbor treatment for qualified investors who lost money in this type of arrangement revproc_2011_58 modifies revproc_2009_20 to address situations in which the death of a lead figure prevented the possibility of a criminal charge these documents are not specific to taxpayers who invested with bernard l madoff investment securities llc and may apply to any taxpayers who lose money in criminally fraudulent investment arrangements once we receive a refund claim for processing many different factors can affect the timing of the refund payment we base our approval of a claim for a refund on the specific facts and circumstances of each case for more information please see the enclosed tax season refund frequently asked questions conex-128576-12 i hope this information is helpful please contact ------------------ identification_number -- ------------- of my staff at ---------------------if you have any questions sincerely thomas d moffitt chief branch office of associate chief_counsel income_tax accounting cc the honorable harry reid enclosures
